DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 29 August 2022 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 August 2022 containing amendments to the claims and remarks.
Claims 1-3 and 5-19 are pending.
The previous rejections under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsche (US 3,632,835) in view of Germaine (US 2004/0099571).
With respect to claims 1-3, 7-9, 11, 12, 14-16, and 19, Mitsche discloses a process comprising: (a) contacting a hydrocarbon feedstock with hydrogen in a hydroisomerization zone under hydroisomerization conditions comprising a total pressure in the range of 1 atm to 100 atm (14.7 psi to 1470 psi) (see Mitsche, column 1, lines 14-20; and column 2, lines 3-19); and (b) collecting a product from the hydroisomerization zone (see Mitsche, column 9, lines 36-39).  The product may be separated by conventional means such as fractional distillation (see Mitsche, column 9, lines 36-39).  Hydroisomerization may occur in the presence of a nitrogen diluent and a catalyst having a hydrogenation metal such as platinum (see Mitsche, column 6, lines 1-5; and column 9, lines 31-39).  The catalyst may likewise contain additional catalyst metal such as rhenium, e.g. forming layered catalyst metals (see Mitsche, column 6, lines 49-50; and Example I).  Unreacted components of the feed may be recovered from the product stream and recycled to the hydroisomerization reactor (see Mitsche, column 9, lines 14-18). 
Mitsche does not explicitly disclose wherein the feed is a “waxy hydrocarbon” feedstock or wherein base oil products are produced.
However, Mitsche discloses wherein the hydrocarbon feedstock may be any “isomerizable hydrocarbon,” including “isomerizable paraffins” (see Mitsche, column 1, lines 31-33).  Here, it is known, e.g. from Germaine, that “waxy hydrocarbons” comprise paraffins that may be hydroisomerized to produce base oil products (see Germaine, paragraphs [0007] and [0022]).  Thus, the person having ordinary skill in the art would readily recognize the suitability for processing “waxy hydrocarbons” (i.e. “isomerizable paraffins”) using the process of Mitsche in order to produce base oil and other fuel products. 
With respect to claims 5 and 6, Mitsche does not specify an upper limit on the amount of inert gas that may be used.  Thus, any conceivable amount of inert gas may be present in the hydroisomerization reaction so long as the objectives of Mitsche are not impeded, i.e. so as not to detrimentally affect the hydroisomerization reaction.
With respect to claims 10 and 17, Germaine discloses wherein hydroisomerization feed may be hydrotreated to saturate olefinic constituents (see Germaine, paragraph [0014]) and wherein hydroisomerization effluent may be hydrofinished to remove any remaining olefinic consituents or color forming contaminants (see Germaine, paragraph [0031]).
With respect to claim 18, Germaine discloses wherein strippers or a typical component of the hydroisomerization product separation system (see Germaine, paragraph [0034]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsche (US 3,632,835) in view of Germaine (US 2004/0099571) and Yeh (US 2008/0032886).
With respect to claim 13, see discussion supra at paragraph 9.  Yeh discloses wherein dopants such as lithium, sodium, potassium, strontium, and barium may be added to hydroisomerization catalysts in order to achieve the recognized benefit of reducing the cracking potential of solid acid catalysts (see Yeh, paragraphs [0042], [0044], and [0057]).  Thus, the person having ordinary skill in the art would have been motivated to modify the process of Mitsche to provide for addition of dopants such as that described by Yeh to the hydroisomeization catalysts of Mitsche, such modification providing the benefit of making the catalyst more selective toward hydroisomerization and less selective toward hydrocracking. 

Response to Arguments
Applicant’s arguments filed 29 August 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Applicant has found that using a mix of hydrogen and an inert gas, it has been surprisingly found that an increased base oil yield is realized.  There is nothing in the prior art to suggest or motivate one to practice the claimed process and realize the surprising value.

II.	Typical base oil grades recovered from Applicant’s distillation column, including XXLN, XLN, LN, MN, and HN increased in yield upon using the claimed process.

III.	Mitsche does not appreciate the need to maintain a pressure of at least 400 psig.

IV.	Mitsche does not suggest the preparation of base oils in any manner.

V.	Mitsche does not recognize or suggest that if one hydroisomerized specifically a waxy hydrocarbon feed in the presence of hydrogen and an inert gas, an improved yield of base oils would be realized.  There is nothing in Mitsche to even motivate one to prepare base oil products.

VI.	The process in Germaine uses only hydrogen in the process.  There is no suggestion or motivation to use a mix of hydrogen and nitrogen, for example, when preparing base oil products.

With respect to Applicant’s first and second arguments, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Here, the record is devoid of any actual evidence showing improved base oil yield with an inert gas in addition to hydrogen versus hydrogen alone in the hydroisomerization zone.  In order for a showing of “unexpected results” to be probative evidence of nonobviousness, it falls upon the applicant to at least establish: (1) that there actually is a difference between the results obtained through the claimed invention and those of the prior art; and (2) that the difference actually obtained would not have been expected by one skilled in the art at the time of the invention.  In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973).  Objective evidence of nonobviousness must be commensurate in scope with the claims.  In re Linder, 457 F.2d 506, 508 (CCPA 1972).  Furthermore, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare the claimed invention to the closest prior art.  In re DeBlawe, 736 F.2d 699, 705 (Fed. Cir. 1984).
With respect to Applicant’s third argument, hydroisomerization in the process of Mitsche takes place at a pressure between 1 atm and 100 atm (14.7 psi to 1470 psi) (see Mitsche, column 2, lines 14-16).
With respect to Applicant’s fourth and fifth arguments, see discussion supra at paragraph 9.
With respect to Applicant’s sixth argument, Mitsche (not Germaine) is cited as teaching a mix of hydrogen and nitrogen.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771